82224: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29656: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82224


Short Caption:SHERIDAN VS. GOFFCourt:Supreme Court


Related Case(s):76132, 77992, 78068, 78202, 78631, 81963


Lower Court Case(s):Clark Co. - Eighth Judicial District - A756902Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/13/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantRene Sheridan
					In Proper Person
				


RespondentGina G. GoffKristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						Amanda C. Yen
							(McDonald Carano LLP/Las Vegas)
						


RespondentGoff Productions, LLCKristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						Amanda C. Yen
							(McDonald Carano LLP/Las Vegas)
						


RespondentRudolf SedlakKristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						Amanda C. Yen
							(McDonald Carano LLP/Las Vegas)
						


RespondentSenior Moment Movie, LLCKristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						Amanda C. Yen
							(McDonald Carano LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


12/16/2020Filing FeeFiling Fee due for Appeal. (SC)


12/16/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-45563




12/16/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-45579




12/17/2020Filing FeeFiling Fee Paid. $250.00 from High Sierra Legal.  Check no. 1132. (SC)


12/18/2020Notice/OutgoingIssued Notice Regarding Deadlines. (SC)20-45774




12/28/2020Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)20-46622




01/07/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/19/18, 10/29/18, 12/3/18, and 2/25/19. To Court Reporter: Jennifer Gerold. (SC)21-00433




01/08/2021Docketing StatementFiled Proper Person Civil Docketing Statement. (SC)21-00560




01/12/2021Record on Appeal DocumentsFiled Record on Appeal (A756902), Vols. 1 - 18 via FTP.  (SC)21-01012




01/21/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 2168-2209, 2210-2247, and 2588-2608. (SC)


01/25/2021TranscriptFiled Notice from Court Reporter. Jennifer Gerold stating that the requested transcripts were delivered.  Dates of transcripts: 7/19/18, 10/29/18, 12/3/18, and 2/15/19. (SC)21-02222




03/23/2021Docketing StatementFiled Proper Person Supplement to Civil Docketing Statement. (SC)21-08308




04/06/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief due: May 3, 2021. (SC)21-09869




04/29/2021BriefFiled Proper Person Informal Brief. (SC)21-12278




07/13/2021Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


10/15/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn6 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29656




11/09/2021RemittiturIssued Remittitur.  (SC)21-32150




11/09/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on November 10, 2021. (SC)21-32150





Combined Case View